Citation Nr: 1604309	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977 and from March 1983 to June 1983.

This case comes before the Board of Veterans Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The claim on appeal was previously considered and denied in November 1979 and July 1994 VA rating decisions.  Additional service treatment records have since been obtained to specifically include a copy of the March 1983 service examination report and March 1983 Report of Medical History.  These records were not associated with the claims file when VA decided the issue in the November 1979 or July 1994 VA rating decisions and are deemed relevant to the claim on appeal.  Accordingly, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (2015). 

In November 2015, the Veteran testified at a Travel Board hearing at the RO in Nashville, Tennessee before the undersigned Veterans Law Judge.

This appeal was processed using the Virtual Benefits Management System (VBMS) and the Virtual VA electronic claims files.  Accordingly, any future consideration of the case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required for the AOJ to verify all of the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) during his service in the National Guard from November 1974 to June 1987 and in the Army Reserves from June 1987 to December 2007.

Review of the record shows that the Veteran sustained a left knee injury in 1975 during his first period of active service, then an additional left knee injury in February 1978 during a period of unspecified service while in the National Guard.  After completing the June 2012 VA Disability Benefits Questionnaire examination for knee and lower leg conditions, the VA examiner noted review of the claims file and provided a medical opinion.  The examiner opined that the Veteran's initial left knee injury in 1975 was treated conservatively with no evidence of meniscus injury found and the subsequent 1978 left knee injury while playing basketball would be the most likely cause of the Veteran's continuing knee problems.

Nevertheless, the question remains as to whether the Veteran's February 1978 left knee injury was during a period of qualifying active military service, either ACDUTRA or INACDUTRA while in the National Guard.

Review of the file reveals that the Veteran was a National Guard member from November 1974 to June 1987 and a Reserves member from June 1987 to December 2007.  His DD Forms 214 document active duty service in the Army from November 20, 1974 to November 18, 1977 and from March 9, 1983 to June 23, 1983.

At this time, the evidence currently of record does not contain his complete service personnel records and does not specify when he was on active duty, ACDUTRA, and INACDUTRA during the period from November 1974 to June 1987, which includes the most relevant time in question when he complained of and received treatment for a left knee injury in February 1978.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Active military service includes disability resulting from injury or disease incurred in or aggravated during active duty and ACDUTRA and disability resulting from injury (but not disease) incurred in or aggravated during INACDUTRA or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. §§ 101(21), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (d) (2015).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. 

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is sometimes referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

To establish status as a "veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000).  The mere fact that a claimant has established status as a "veteran" for other periods of service (e.g., the veteran's prior period of active duty) does not obviate the need to establish that he is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for him to achieve "veteran" status and be eligible for service connection for disability claimed during his inactive service, the record must establish that he was disabled from an injury (but not disease) incurred or aggravated during INACDUTRA.  See id.; Paulson, 7 Vet. App. at 470.

Thus, the Board finds that, in order to properly adjudicate the claim on appeal, all periods of active duty, ACDUTRA, and INACDUTRA must be verified, particularly from November 1974 to June 1987.

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources in order to verify the specific dates when the Veteran was on active duty, ACDUTRA, and INACDUTRA from November 1974 to December 2007, particularly from November 1974 to June 1987.  Document for the claims file what repositories were contacted and why.  If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information.  All verified dates of service and all responses received should be documented in the claims file.  All outstanding service personnel records also should be obtained and associated with the claims file.

Records concerning service merely denoting the amount of points he obtained, including cumulatively, are not helpful in this regard insofar as determining exactly when the Veteran was on ACDUTRA and INACDUTRA.  

Since these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The AOJ, therefore, must make as many attempts for these records as are necessary to comply with this VA regulation.  Also appropriately notify the Veteran if unable to obtain these records.  38 C.F.R. § 3.159(e)(1) (2015). 

2.  After completing the above action, conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph.

3.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

